Title: Enclosure: William Duane’s Notes on the Expediency of Using Black Troops, [ca. 11 August 1814]
From: Duane, William
To: 


            Would it be expedient to use black troops?
            The probability of an extensive and perhaps durable war, renders it important to anticipate every means by which the public safety may be endangered or secured. There are many who fear a rising of the colored people, this suggests an enquiry,—on three several points
            1. What would be the effect of the employment in war of the white population alone?
            2. What would be the effect on the colored population?
            3. What would be the policy of the enemy?
            1. Obliged to act on the defensive, the U.S. army must at all time consist of not less than 50000 effective men regulars
            Militia 100,000 for short periods
            If only one tenth of this number be diminished every year by the casualties of camps and war, then the annual diminuation each year would be 15000 men; say only 10000, as our people are more hardy and better adapted to endure fatigue than Europeans.
            
            If there be any foundation for the apprehension of revolt, then the danger is encreased by the employment of whites alone; while the colored men, are exempted from any participation in the dangers or privations of war; and their relative strength will be augmented to excess equal to the number taken from the whites
            It must be here observed that the hypothesis presumes the revolt probable; I however do not believe it probable, without a foreign excitement.
            2. The relative effect on the numbers of the colored population is touched in a particular sense in the preceding observations. In another point of view it is very important. The American born blacks, even in the Southern states where slavery is yet suffered, feel a sentiment of patriotism and attachment to the US. Those who doubt it know very little of human nature, and the force of habit on the human mind. There is nothing in the African traditions that can awaken either the affections of the heart,
			 or that enthusiasm which is the effect of lost or promised happiness or glory. Slavery is congenial to the habits of thinking and to the condition of the actual Africans and their immediate
			 descendants, their past condition was no better than the present; and the present condition of the descendant ten thousand cases to one, is better than in Africa or any other country where they are numerous. If climate be the consideration, the descendants know it only by description, and the climates of the Southern States identify everything that
			 can be desirable in Africa. Their ideas of liberty, like all other ideas, are derived from association; and apt as they are frequently to desire to imitate the whites, very few of them ever rise to much above their
			 condition as feel the sentiment of equality of rights in the dissimilarity of colors. I have known Africans of highly cultivated minds, I never found but one who was not content to be an external
			 imitator of the manners and habits of white men
            To gratify their passion for imitation to a certain extent, would I believe secure their affections, and assure the exercise of all their faculties. The Asiatics are by no means more intelligent than the Africans and their descendants, in what relates to their social relations to the whites. The Asiatics equal the hardiest and proudest and bravest of human species; their valor, contempt of danger, and of pain and death, are not to be surpassed; yet they are susceptible of the most rigid discipline; so would the descendants of the Africans serve and the be serviceable in the United States. To employ them as soldiers would be to save so many of the whites and if loss be to be calculated, to assure a proportional suffering, and thereby a proportionate Security
            To employ the blacks would be to carry against the British a force to them on many accounts most terrific, and to us a bond not only of security against the external enemy, but the best force by which the refractory of their own color could be kept in subjection. I need not point out the effect on the minds of the ignorant of any color, when one part is Elevated into a better condition, or more honored than his fellows. I do not admire the trait, I only speak of what is, and what I fear ever will be the human character.
            3 There can be no doubt, from what has been already seen in the waters of the Chesapeake, that the enemy will endeavor to use the black population against us. It is the policy of the British in every part of the globe. They have corrupted and arrayed the Whites of N. Eng. against the Whites South of them—they have arrayed the white Protestant against the
			 White Catholic in Ireland—they arrayed the blacks
			 of  St Domingo against the whites—they array Mahomedans against Hindus in India and govern seventy millions of an ingenious people, by about forty brigades of troops enlisted out of the mass of the people whom they rule; they reign with a white population of about 20000 military and civil
			 scattered over a country of 2000 square miles, in perfect security and as safe as in the midst of England.
            Their policy would not overlook our apprehensions, or the resource which a revolt would present to them. Counteract them:—defeat them by turning the resources upon which they calculate against them. They have already erected a standard and issued an invitation in the South. My proposition would be to embody a single brigade to establish the first economy and discipline of the corps, and the mildness of the East India companys sepoy system is exactly such as is adapted to the purpose; they might then be augmented, one battalion of 500 men, to every white Regt of one thousand; confining them to Infantry of the line, sappers and advance corps
            I feel a perfect persuasion of the efficacy and security of such corps—and that to overlook or neglect to use them for military service will not only be a fatal blindness, but perhaps the only mode by which the colored population can become dangerous or injurious.
            I could enter into p more detail, but the object is so important and novel to the mind, that it is presented in this concise form to give it a fair opportunity for examination
          